PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment appealed from is affirmed.
The sentence of the court, while indicating appellant was to receive credit for time served in jail, does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1) Florida Statutes (1975). Smith v. State, 310 So.2d 770 (Fla. 2d DCA 1975).
The record also indicates appellant was sentenced to prison “at hard labor.” To be imprisoned “at hard labor” is improper because no existing statute provides for imprisonment at hard labor as a sentence for any crime. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
Remanded for correction of the sentence to reflect the precise period of credit time to which the appellant is entitled, and to strike the phrase “at hard labor” from the sentence; otherwise affirmed. Appellant need not be present for this purpose.
BOARDMAN, C. J., and HOBSON and OTT, JJ., concur.